  Case 18-81884      Doc 37       Filed 04/19/19 Entered 04/19/19 10:27:18           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: MICHAEL L. SHERED                     §       Case No. 18-81884
       TAMMIE M. SHERED                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/31/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 01/10/2019.

       6) Number of months from filing or conversion to last payment: 1.

       7) Number of months case was pending: 7.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81884      Doc 37       Filed 04/19/19 Entered 04/19/19 10:27:18         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 1,000.00
      Less amount refunded to debtor(s)                        $ 479.00
NET RECEIPTS                                                                         $ 521.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                     $ 0.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                          $ 85.00
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                      $ 85.00

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
LAW OFFICE OF JOSEPH P. DOYLE       Lgl      4,000.00    4,000.00           0.00       0.00        0.00
SOUTH POINT GREENS SOUTHERN         Sec        954.00         NA             NA        0.00        0.00
USDA RURAL DEVELOPMENT              Sec     14,958.00   44,239.05           0.00       0.00        0.00
WELLS FARGO AUTO                    Sec      3,587.00    9,374.19       3,587.00     338.48       97.52
WELLS FARGO AUTO                    Uns      5,727.00        0.00       5,787.19       0.00        0.00
ASSOCIATE AREA COUNSEL              Pri          0.00         NA             NA        0.00        0.00
ILLINOIS DEPARTMENT OF              Pri         55.00         NA             NA        0.00        0.00
INTERNAL REVENUE SERVICE            Pri      1,771.00    1,480.85       1,480.85       0.00        0.00
INTERNAL REVENUE SERVICE            Uns          0.00      237.74         237.74       0.00        0.00
ALLSTATE INDEMNITY COMPANY          Uns        219.00         NA             NA        0.00        0.00
ARNOLD SCOTT HARRIS PC              Uns        409.50         NA             NA        0.00        0.00
BANQUET FINANCIAL LLC               Uns      1,000.00         NA             NA        0.00        0.00
CHOICE RECOVERY INC                 Uns        861.00         NA             NA        0.00        0.00
CMS                                 Uns        152.00         NA             NA        0.00        0.00
COMMONWEALTH EDISON CO              Uns        280.37      452.90         452.90       0.00        0.00
CONVERGENT OUTSOURCING INC          Uns        248.00         NA             NA        0.00        0.00
CREDIT COLLECTIONS SVC              Uns        378.00         NA             NA        0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns        352.00      640.67         640.67       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81884      Doc 37       Filed 04/19/19 Entered 04/19/19 10:27:18     Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled    Asserted   Allowed        Paid       Paid
DEKALB MOTOR COMPANY                Uns        595.00         NA         NA        0.00       0.00
DIRECTV                             Uns        366.00         NA         NA        0.00       0.00
FRONTIER COMMUNICATIONS             Uns        476.00      602.29     602.29       0.00       0.00
FRONTIER COMMUNICATIONS             Uns         63.50         NA         NA        0.00       0.00
H & R ACCOUNTS INC                  Uns        175.00         NA         NA        0.00       0.00
ILLINOIS COMMUNITY C                Uns        999.00         NA         NA        0.00       0.00
ILLINOIS COMMUNITY CRE              Uns      7,647.00         NA         NA        0.00       0.00
THE ILLINOIS TOLLWAY                Uns        840.00    2,933.40   2,933.40       0.00       0.00
JEFFERSON CAPITAL                   Uns        995.00         NA         NA        0.00       0.00
LINEBARGER GOGGAN BLAIR &           Uns        227.00         NA         NA        0.00       0.00
MEDICAL RECOVERY SPECIALISTS        Uns         51.00         NA         NA        0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns        641.00      611.85     611.85       0.00       0.00
MIDNIGHT VELVET                     Uns        336.00         NA         NA        0.00       0.00
MUTUAL MANAGEMENT SERV              Uns        303.00         NA         NA        0.00       0.00
NB & T                              Uns        291.23         NA         NA        0.00       0.00
NORTHWESTERN HOSPITAL               Uns        152.00         NA         NA        0.00       0.00
CAPITAL ONE BANK USA NA             Uns        599.00      268.36     268.36       0.00       0.00
PROGRESSIVE                         Uns         97.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        462.00         NA         NA        0.00       0.00
SOUTHERN AUTOMOTIVE FI              Uns         77.00         NA         NA        0.00       0.00
T MOBILE USA                        Uns        618.00         NA         NA        0.00       0.00
TRANSWORLD SYSTEMS                  Uns        319.50         NA         NA        0.00       0.00
US DEPT OF EDUCATION                Uns          0.00    3,961.50       0.00       0.00       0.00
US DEPT OF EDUCATION                Uns          0.00   16,858.61       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81884      Doc 37       Filed 04/19/19 Entered 04/19/19 10:27:18     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 3,587.00         $ 338.48             $ 97.52
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 3,587.00         $ 338.48             $ 97.52

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00          $ 0.00                $ 0.00
        Domestic Support Ongoing                     $ 0.00          $ 0.00                $ 0.00
        All Other Priority                      $ 1,480.85           $ 0.00                $ 0.00
TOTAL PRIORITY:                                 $ 1,480.85           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 11,534.40           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 85.00
       Disbursements to Creditors                $ 436.00

TOTAL DISBURSEMENTS:                                               $ 521.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81884        Doc 37      Filed 04/19/19 Entered 04/19/19 10:27:18               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
